Exhibit 10.1

 

 

 

 

 

 

Name:

  

 

[

●] 

Number of Restricted Stock Units subject to Award:

  

 

[

●] 

Date of Grant:

  

 

[

●] 

ULTRAGENYX PHARMACEUTICAL INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES)

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Ultragenyx Pharmaceutical
Inc. (the “Company”) to the undersigned (the “Grantee”) pursuant to and subject
to the terms of the Ultragenyx Pharmaceutical Inc. 2014 Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

1. Grant of Restricted Stock Units. The Company grants to the Grantee on the
date set forth above (the “Date of Grant”) an award consisting of the right to
receive on the terms provided herein and in the Plan, one share of Stock with
respect to each Restricted Stock Unit forming part of the Award, in each case,
subject to adjustment pursuant to Section 7(b) of the Plan in respect of
transactions occurring after the date hereof.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. [The following terms
have the following meanings:

(a) [●].]

3. Vesting. Unless earlier terminated, forfeited, relinquished or expired, the
Restricted Stock Units shall vest as follows: [●].

4. Delivery of Stock. The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units or any portion
thereof, but in all events no later than March 15th of the year following the
year in which such Restricted Stock Units vest, one share of Stock with respect
to each such vested Restricted Stock Unit, subject to the terms of the Plan and
this Agreement.

5. Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee
(if any). The Grantee is not entitled to vote any shares of Stock by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any share of Stock prior to the date on which any such
share is delivered to the Grantee hereunder. The Grantee shall have the rights
of a shareholder only as to those shares of Stock, if any, that are actually
delivered under this Award.

 

6. Forfeiture; Recovery of Compensation.

(a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Grantee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b) By accepting the Award the Grantee expressly acknowledges and agrees that
his or her rights, and those of any permitted transferee of the Award, under the
Award to any Stock acquired under the Award or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision). Nothing in the preceding sentence shall be construed as limiting the
general application of Section 10 of this Agreement.

7. Nontransferability. Neither the Award nor the Restricted Stock Units may be
transferred except as expressly permitted under Section 6(a)(3) of the Plan.

8. Certain Tax Matters.

(a) The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at

 

--------------------------------------------------------------------------------

 

such time as such withholdings are due, to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld, if any (the “Tax Withholding Obligation”). No shares of
Stock will be transferred pursuant to the vesting of the Restricted Stock Units
(or any portion thereof) unless and until the Grantee or the person then holding
the Award has remitted to the Company an amount in cash sufficient to satisfy
any federal, state, or local withholding tax requirements then due and has
committed (and by accepting this Award the Grantee shall be deemed to have
committed) to pay in cash all tax withholdings required at any later time in
respect of the transfer of such shares, or has made other arrangements
satisfactory to the Company with respect to such taxes. The Grantee also
authorizes the Company and its subsidiaries to withhold such amount from any
amounts otherwise owed to the Grantee, but nothing in this sentence shall be
construed as relieving the Grantee of any liability for satisfying his or her
obligations under the preceding provisions of this Section.

(b) The Grantee expressly acknowledges that the Grantee’s acceptance of this
Agreement constitutes the Grantee’s instruction and authorization to the Company
and any brokerage firm determined acceptable to the Company for such purpose to
sell on the Grantee’s behalf a whole number of shares from those shares of Stock
issuable to the Grantee as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the applicable Tax Withholding Obligation,
and to transfer the proceeds from the sale of such Stock from the Grantee’s
securities account established with the brokerage service provider for the
settlement of the Grantee’s vested Restricted Stock Units to any account held in
the name of the Company. Such shares will be sold on the date of vesting or as
soon thereafter as practicable. Grantee will be responsible for all brokers’
fees and other costs of sale, which fees and costs may be deducted from the
proceeds of the foregoing sale of Stock, and Grantee agrees to indemnify and
hold the Company and any brokerage firm selling such Stock harmless from any
losses, costs, damages, or expenses relating to any such sale.  To the extent
the proceeds of such sale exceed Grantee’s Tax Withholding Obligation, such
excess cash will be deposited into the securities account established with the
brokerage service provider for the settlement of Grantee’s vested Restricted
Stock Units.  Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy Grantee’s Tax
Withholding Obligation.  Accordingly, Grantee agrees to pay to the Company as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
shares described above.  Unless otherwise authorized by the Administrator in its
sole discretion, the sale of Stock will be the primary method used by the
Company to satisfy the applicable Tax Withholding Obligation.

(c) The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

9. Effect on Employment. Neither the grant of the Award, nor the issuance of
Shares upon vesting of the Award, will give the Grantee any right to be retained
in the employ or service of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Grantee at any time, or affect any right of such Grantee to terminate his or her
Employment at any time.

10. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished to the Grantee. By
accepting the Award, the Grantee agrees to be bound by the terms of the Plan and
this Agreement. In the event of any conflict between the terms of this Agreement
and the Plan, the terms of the Plan shall control.

 

11. Acknowledgments. The Grantee acknowledges and agrees that (a) this Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument, (b) this
agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, shall constitute an
original signature for all purposes hereunder and (c) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Grantee.

 

[The remainder of this page is intentionally left blank.]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

 

Acknowledged and Agreed:

 

 

By

 

 

 

 

[Grantee’s Name]

[Signature Page to Restricted Stock Unit Agreement]

 

 